                      MILMAN LABUDA LAW GROUP PLLC
                                      3000 MARCUS AVENUE
                                            SUITE 3W8
                                     LAKE SUCCESS, NY 11042
                                             _________

                                    TELEPHONE (516) 328-8899
                                    FACSIMILE (516) 328-0082
                                                                                     July 9, 2021
VIA ECF
United States District Court
Eastern District of New York
Attn: Hon. Taryn A. Merkl, U.S.M.J.
225 Cadman Plaza East, Room 322N
Brooklyn, NY 11201-1804

Re:    Star Auto Sales of Bayside, Inc., et al. v. Voynow, Bayard, Whyte and Co., LLP, et al.
       Case No.: 1:18-cv-5775 (ERK) (CLP)
       Defendants’ File No.: 03127-1373
       MLLG File No.: 76-2018                                                       _______

Dear Judge Merkl:

        This office represents the Plaintiffs in the above-referenced case. Plaintiffs write to
respectfully request a one (1) week extension of time of today’s deadline to submit: (i) their
supplemental letter as to continued areas of disagreement and in further support of their positions
related to their letter motions to quash a subpoena (Docket Entry 51) and for a protective Order
(Docket Entry 54); and (ii) the parties’ case management worksheet. See Docket Entry 58.

         The reason for the request is there has been a death in the family of Michael Koufakis, the
Plaintiffs’ principal. Specifically, Mr. Koufakis’ father passed away, and the Plaintiffs need
additional time to complete their supplemental letter due to Mr. Koufakis’ extensive involvement
in preparing the supplemental letter and to permit time for Mr. Koufakis and his family to pay their
respects. Further, Jeremy Koufakis, who is heavily involved as counsel in this case, is also grieving
the passing of his grandfather and similarly needs additional time to work on the supplemental
letter and the case management worksheet.

        Rule 6 of the Federal Rules of Civil Procedure (hereinafter referred to as “Rules” or “Rule”)
provides that the standard under which a motion for extension of time is decided is whether good
cause exists for the Court to exercise its discretion in favor of granting the request. See Fed. R.
Civ. P. 6(b)(1)(A). Here, Plaintiffs respectfully submit that the circumstances giving rise to the
need for an extension readily meet this standard. Further, Defendants have no objection to the
requested extension.

       Accordingly, Plaintiffs respectfully submit that good cause exists warranting this Court’s
exercise in favor of granting the brief extension requested.
Dated: Lake Success, New York
       July 9, 2021
                                          MILMAN LABUDA LAW GROUP PLLC

                                          _______/s__________________________
                                          Emanuel Kataev, Esq.
                                          3000 Marcus Avenue, Suite 3W8
                                          Lake Success, NY 11042-1073
                                          (516) 328-8899 (telephone)
                                          (516) 303-1395 (direct dial)
                                          (516) 328-0082 (facsimile)
                                          emanuel@mllaborlaw.com
Enclosure.

VIA ECF
Marshall Dennehy Warner Coleman & Goggin
Attn: John L. Slimm & Maureen P. Fitzgerald, Esqs.
15000 Midatlantic Drive, Suite 200
P.O. Box 5429
Mount Laurel, NJ 08054-1570
jlslimm@mdwcg.com
mpfitzgerald@mdwcg.com




                                             2
